              Case 2:20-po-00273-CKD Document 16 Filed 02/24/21 Page 1 of 2


1    McGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    EMMANUEL PEREA JIMENEZ
     Certified Law Student
4    501 I Street, Suite 10-100
     Sacramento, CA 95814
5    Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
6
     Attorneys for Plaintiff
7    United States of America

8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            )       2:20-po-00273-CKD
                                                          )
12                                Plaintiff,              )       STIPULATION AND PROTECTIVE
                                                          )       ORDER RE: DISSEMINATION OF
13                     v.                                 )       HENTHORN MATERIALS
                                                          )
14   JESSICA L. JACKSON,                                  )
                                                          )       DATE: February 25, 2021
15                                Defendant.              )       TIME: 9:00 a.m.
                                                          )       JUDGE: Hon. Carolyn K. Delaney
16                                                        )
                                                          )
17

18          IT IS HEREBY STIPULATED AND AGREED among the parties and their respective counsel,
19   Alstyn Bennett, Special Assistant U.S. Attorney, counsel for plaintiff United States of America, and
20   Linda Allison, counsel for defendant Jessica L. Jackson, that the documents that will be provided to
21   defense counsel pursuant to United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991) in this case are subject
22   to limitations on dissemination as set forth herein. The parties respectfully request that the court order
23   these limitations by signing this Stipulation and entering it on the record as a Protective Order applicable
24   to all Henthorn material provided by the government to defense counsel in this case.
25          The parties agree that the Henthorn material in this case contains “Protected Information,” which
26   is defined here as including the names, disciplinary actions, and conduct of a specific law
27   enforcement officer involved in this case.
28   ///
     STIPULATION AND [PROPOSED]
     PROTECTIVE ORDER RE: DISSEMINATION
     OF HENTHORN MATERIALS                                    1                    U.S. V. JESSICA L. JACKSON
              Case 2:20-po-00273-CKD Document 16 Filed 02/24/21 Page 2 of 2


1           Defense counsel agrees not to share any documents that contain Protected Information with

2    anyone other than defense counsel, designated certified student attorneys, and support staff at the

3    Federal Defender’s office located in the Sacramento office of the Eastern District of California. Defense

4    counsel may permit the defendant to view the documents in the presence of her defense counsel,

5    designated certified student attorneys, and support staff, so long as defense counsel, designated certified

6    student attorneys, and support staff do not allow the defendant to copy or retain copies of the Protected

7    Information. In the event that the defendant substitutes counsel, undersigned defense counsel agrees to

8    withhold documents containing Protected Information from new counsel unless and until substituted

9    counsel agrees also to be bound by this Stipulation and [Proposed] Protective Order.

10

11

12   DATED: February 24, 2021                      McGREGOR W. SCOTT
                                                   United States Attorney
13

14
                                           By:      /s/ Alstyn Bennett_________________
15                                                 ALSTYN BENNETT
                                                   Special Assistant U.S. Attorney
16

17

18                                         By:      /s/ Linda Allison_________________
                                                   LINDA C. ALLISON
19                                                 Assistant Federal Defender
                                                   Attorney for Defendant
20                                                 JESSICA L. JACKSON
21                                                 (Per 02/24/2021 email authorization from Linda Allison]

22

23
     IT IS SO ORDERED.
24
     Dated: February 24, 2021
25
                                                      _____________________________________
26                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

     STIPULATION AND [PROPOSED]
     PROTECTIVE ORDER RE: DISSEMINATION
     OF HENTHORN MATERIALS                                 2                      U.S. V. JESSICA L. JACKSON
